DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/2/2022 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues that Schofield does not appear to disclose distinct regions on the imaging sensor itself for different wavelengths or other characteristics of light.  The examiner cannot agree.  Paragraph [0032] of Schofield states “the spectral filter 40a includes alternating spectrum filter elements for exposing adjacent pixels to different regions of the electromagnetic spectrum in the red band or green band or blue band.  This may be accomplished by arranging such filter elements in stripes or by alternative filter spectral regions in a manner known in the art.”  If adjacent pixels are exposed to different regions of the electromagnetic spectrum, distinct regions on the imaging sensor itself are for different spectral characteristics of light. 
In addition, Applicant further argues that Schofield fails to discuss that the filter patterns of the filter array partially match separate filter patterns of a second array of filters associated with a second camera.  The examiner cannot agree.  This is explicitly taught in paragraph [0042] and corresponding fig. 6.  Specifically, Schofield states “each spectral filter 40b is identical, whereby each array 38b is capable of detecting light 

Regarding claims 4, 11, and 18, Applicant argues that the cited references fail to teach or suggest “wherein analyzing the portion of the image includes determining a distance according to corresponding filters between the filter array and the second array”.  However, newly found reference Givon (US 2010/0194862A1) explicitly states that depth extraction using color information is best performed using the same color of the different images ([0163]). 

An example of how proposed claim 1 would be rejected is shown below.  Proposed claims 8 and 15 would be similarly rejected.

Regarding claim 1, Schofield discloses A method comprising, by a computing system:
acquiring image data captured using an image sensor of an optical camera that is segmented into different regions according to a filter array including filter patterns, wherein the filter patterns comprise filter types that sense different wavelengths ([0040]; red, green, blue; fig. 8)…the different wavelengths including a color of interest ([0032]; color of interest is red), and wherein the filter patterns of the filter array partially match separate filter patterns of a second array of filters associated with a second camera ([0042]; Each spectral filter 40b is identical and therefore at least partially match each other as claimed.);
analyzing a portion of the image data based, at least in part, on the color of interest (76; fig. 3; [0028]) without utilizing an image signal processor (ISP) to estimate features associated with adjacent filters of the filter array (The analyzing in Schofield is simply thresholding of red pixel values at 76 and is independent of any demosaicing; fig. 3) and in isolation according to an indication that the color value satisfies a predetermined color value ([0039]; It is possible to detect red light sources only by looking at intensity of red pixels), wherein the portion of the image data comprises one or more objects (taillights; [0034]) associated with the color of interest;determining a shape of the one or more objects associated with the color of interest based at least in part on a color value associated with the color of interest ([0049]; Shape information can be used to determine brake lights by looking for a triad pattern; [0056] Shape information can be used to determine stop signs.) wherein determining the shape includes analyzing the portion associated with the color of interest alone while disregarding surrounding portions of the image (If Schofield is identifying a stop sign by finding red octagons, it has analyzed a red portion alone while disregarding surrounding portions.  In addition, Schofield explicitly states at paragraph [0039] that it would be possible to detect red light sources only by looking at intensity of “red pixels”.  Therefore, taillights are determined by only red pixel portions.); and
classifying the one or more objects based on the determined shape of the one or more objects ([0049], [0056]; Objects are identified using the shape.).

In a similar field of endeavor, Twede discloses a filter array (300, 400) including filter patterns, wherein the filter patterns comprise filter types that sense different wavelengths (301, 302, 303) and different polarizations of light (451, 452, 453, 454; figs. 3-4).
Schofield teaches an imager including a filter array including different spectral filters.  Twede teaches an image including a filter array including different spectral filters and polarization filters.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Schofield by applying the technique of additionally providing polarization filters to achieve the predictable result for better resolving of objects or features in a scene as disclosed in Twede ([0002]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        2/7/2022